In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
MARYAM SHAHBAZIAN,       *
                         *                         No. 18-1580V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: October 19, 2020
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         transverse myelitis (“TM”).
                         *
             Respondent. *
******************** *

Bridget C. McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner;
Darryl R. Wishard, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On October 16, 2020, the parties filed a joint stipulation concerning the
petition for compensation filed by Maryam Shahbazian on October 11, 2018.
Petitioner alleged that the influenza (“flu”) vaccine she received on October 24,
2016, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), caused her to suffer from transverse myelitis (“TM”). Petitioner further
alleges that she suffered the residual effects of this injury for more than six months.
Petitioner represents that there has been no prior award or settlement of a civil
action for damages on her behalf as a result of her condition.

      Respondent denies that the flu vaccine caused petitioner to suffer from TM
or any other injury.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       1. A lump sum payment of $160,150.55, which amount represents
          compensation for first year life care expenses ($16,568.59), pain and
          suffering ($140,000.00), and past unreimbursable expenses
          ($3,581.96) in the form of a check payable to petitioner; and

       2. An amount sufficient to purchase the annuity contract described
          paragraph 10 of the joint stipulation, paid to the life insurance
          company from which the annuity will be purchased (the “Life
          Insurance Company”).

       This amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2